DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. Applicant argues that the absorbent articles of claims 1 and 11 are not a selection of people intended to use the claimed article, but rather, the articles of claims 1 and 11 are structured and designed to fit intended users. This argument is not persuasive. The limitations directed to a target hip width and an average targeted weight are not structural limitations of the device but rather describe the dimensions of an intended user. Donning Ratio, being a variable which is dependent on the dimensions of the intended user, is not a structural feature of the device but rather defines the dimensions of the article as it relates to the dimensions of the intended user. Donning Ratio is therefore interpreted as a statement of the intended use of the article which has been recited in the form of an equation. The newly presented limitations of claims 1 and 11 merely further define the intended use of the article and are met by any prior art device capable of performing the intended use.
In response to applicant's argument that the prior art fails to teach the Donning Ratio as currently claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant further argues that since the elastic strands of Hasse are utilized in leg flap components and not a back belt, that the previous office action does not provide reasoning for the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259).

Regarding claim 1, Seitz discloses A package comprising absorbent articles, comprising (Par. [0102]): 
a package material containing a plurality of absorbent articles (absorbent article (10)); and each absorbent article of the plurality absorbent articles (absorbent article (10)), comprising: 
a chassis comprising (100) a topsheet (81), a backsheet (83) and an absorbent core disposed between the topsheet and the backsheet (200) (Pars. [0068], [0072], [0076], and [0079]), wherein the chassis comprises a front end edge (laterally extending front waist end edge (136)) and a back end edge (138); 
a back belt (Flaps (189c and 189d)) disposed in the back waist region (38) overlapping and extending outboard of the back waist region of the chassis (Par. [0091]); 
a front belt (Flaps (189a and 189b)) disposed in the front waist region overlapping and extending outboard of the front waist region (36) of the chassis (Par. [0091]); 
a longitudinal axis (42); 
a lateral axis (44); 
wherein the back belt comprises a first plurality of elastics (146), and wherein the front belt comprises a second plurality of elastics (146) (Par. [0100]).” 
	Seitz does not explicitly disclose “wherein the back belt  is divided into 4 equal sections, wherein Section 4 comprises a proximal end edge of the back belt, Section 1 comprises a distal end edge of the back belt, Section 2 is proximate to Section 1 and Section 3 is proximate to Section 4; wherein the front belt is divided into 4 equal sections, wherein Section 4 comprises a proximal end edge of the front belt, Section 1 comprises a distal end edge of the front belt, Section 2 is proximate to Section 1 and Section 3 is proximate to Section 4.” Seitz teaches in the waist bands, the location of the elastomeric elements (146), as well as the forces exerted by the elastomeric elements (146) can be varied to ensure proper 
Seitz does not explicitly disclose “a Donning-Ratio from about 1.0 and about 1.5, wherein Donning-Ratio=Target-Hip/[2*Relaxed-Product-Waist-Width], and wherein Target-Hip (mm) = 102.48574 + 108.62219 * Average Targeted Weight (kg) ^ 0.5.” However, Seitz (Table 1, and also Table 2) provides “relaxed waist width” and “Target waist width” information for a variety of products. However, Seitz teaches that the ratio of user hip width to user waist width varies depending on body shape [0003], and that it may be desirable to make and market absorbent articles based on body shape as well as body size [0060]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the relaxed waist width in order to fit a desired body type. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).

Seitz discloses in Par. [0102] the absorbent article (10) may come in an array of packages for different sized wearer’s. However Seitz does not specifically disclose an absorbent article “comprising an Average Targeted Weight” Ronn teaches an array of absorbent articles located in a rotary cylinder type selection device (100) “comprising an indicia (122a and 124a-e) indicating sizing information.” (Fig. 4a and 4c). Ronn teaches in Par. [0007] a device to match a particular configuration of an absorbent article with the wearer’s stage of development, where the device includes a choice of weight and stage of development (i.e. stage 1, 2, 3, 4, and 5). It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz to include “an Average Targeted Weight” to ensure the appropriate absorbent article sizing for a wearer, as suggested by Ronn in Par. [0007]. 
Furthermore, the claim limitation, “comprising an Average Targeted Weight” is also interpreted to be a statement of intended use. The limitation merely defines a weight of user for which the article is intended to be used and does not limit the structure of the device at least because no specific Average Targeted Weight is claimed. A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). See In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).

Seitz remains silent regarding whether the first plurality of elastics (146) comprises “greater than about 40 elastic strands,” and whether the second plurality of elastics (146) comprises “greater than about 40 elastic strands.”  Christoffel teaches an analogous absorbent article (10) (Col. 3 ll. 36) 
Seitz also remains silent regarding “wherein the first plurality of elastics has an Average-Strand-Spacing of less than 4 mm; wherein the second plurality of elastics has an Average-Strand-Spacing of less than 4 mm.” Laux teaches an analogous absorbent article (diaper (10)) with “an Average-Strand-Spacing of less than 4 mm.” (Laux Col. 15 ll. 1 i.e. at least about 3mm).  Laux teaches a waist pocket member (80), (interpreted to be located in both the front and belt regions),  with a flange and pocket section, (82, 84 respectively), which have an elastic spacing distance (132) from about 2mm to 4mm. (Laux Col. 14 ll. 66 to Col. 15 ll. 1). Laux explains that the appropriate number strands and the appropriate spacing between the strands are dependent upon the physical properties of the laminate components and the dimension of the flaps. Therefore, It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Christoffel to include “an Average-Strand-Spacing of less than 4 mm” to further control the operation of the pocket section structure and to enhance performance, as suggested by Laux in Col. 15 ll. 9 and Col. 15 ll 19. 

    PNG
    media_image1.png
    1046
    1300
    media_image1.png
    Greyscale


Regarding claim 2, Seitz in view of Ronn in view of Christoffel in view of Laux in view of LaVon discloses the claimed invention as discussed above in claim 1. Seitz further discloses “wherein the front and back belts (Flaps (189 a, 189b) and (189c, 189d) respectively) are discrete and joined to a garment- facing surface of the chassis.” (Par. [0096]). Seitz teaches that the flaps (189a-d) may be discrete and or integral with chassis (100), and can be joined across the front and back waist regions of the chassis, at least across the end edges (136) and (138). (Seitz Par. [0096]).

Regarding claim 4, Seitz in view of Ronn in view of Christoffel in view of Laux discloses the claimed invention as discussed above in claim 1. Seitz does not explicitly disclose “a Donning-Ratio from about 1.1 and about 1.4.” However, Seitz (Table 1, and also Table 2) provides “relaxed waist width” and “Target waist width” information for a variety of products. However, Seitz teaches that the ratio of user hip width to user waist width varies depending on body shape [0003], and that it may be desirable to make and market absorbent articles based on body shape as well as body size [0060]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the relaxed waist width in order to fit a desired body type. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Furthermore, the use of the indicia to calculate a Donning-Ratio and Average Target Weight, as well as defining a particular Donning-Ratio is an intended use of the device and not interpreted to limit the structure or function of the device.


Regarding claim 5, Seitz in view of Ronn in view of Christoffel in view of Laux discloses the claimed invention as discussed above in claim 1. However Seitz fails to teach “wherein one or both of the first plurality of elastics and the second plurality of elastics has an Average-Strand-Spacing of from about 0.25 mm to about 4 mm.” Laux teaches an analogous absorbent article (diaper (10)) with “an Average-Strand-Spacing of of from about 0.25 mm to about 4 mm.” (Laux Col. 15 ll. 1 i.e. at least about 3mm).  Laux teaches a waist pocket member (80 (interpreted to be located in both the front and back 


Regarding claim 6, Seitz in view of Ronn in view of Christoffel in view of Laux discloses the claimed invention as discussed above in claim 1. Seitz fails to disclose “wherein one or both of the first plurality of elastics and the second plurality of elastics has an Average-Dtex from about 10 to about 600.” Laux further discloses diaper (10) comprising an elastomer with “an Average-Dtex from about 10 to about 600.” (Laux Col. 8 ll. 36 i.e. 470-1880 dtex).  Laux teaches an elastic strand can typically be within the ranges of about 470-1880 decitex. (Laux Col. 8 ll. 33-34). See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Laux to include “wherein one or both of the first plurality of elastics and the second plurality of elastics has an Average-Dtex from about 10 to about 600” to advantageously provide an improved absorbent structure which can have less leakage and improve comfort for the wearer, as suggested by Laux in Col. 3 ll. 14-16.

Regarding claim 9, Seitz in view of Ronn in view of Christoffel in view of Laux discloses the claimed invention as discussed above in claim 1. Seitz further discloses “wherein the Relaxed Product Waist Width is from about 80mm to about 270 mm.” (Table 2). In Table 2 Seitz discloses the Relaxed Product Waist range of different package arrays from 165mm to 356mm. However Seitz remains silent regarding “wherein the Average Targeted Weight is from about 6 kg to about 50 kg.” Ronn discloses an analogous array of disposable absorbent article with an “Average Targeted Weight is from about 6 kg to about 50 k” (Fig. 4b i.e. 12lbs-37lbs). Converting the range to kg calculates to a range of about 5.4kg to about 16.7(kg). This measurement is provides the weight for three different stages, stage 2, stage 3, and stage 4 as indicated in Fig. 4c. See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Laux to include an example for an infant article with an “Average Targeted Weight is from about 6 kg to about 50 kg” because just as feminine hygiene garments may be made available in a variety of designs depending on a wearer's level of activity, stages of development may range from newborns to active toddlers seeking independence requiring distinguishable characteristics comprising structural differences addressing a wearer's stage of development, as suggested by Ronn in Par. [0023].


    PNG
    media_image2.png
    442
    696
    media_image2.png
    Greyscale


Regarding claim 10, Seitz in view of Ronn in view of Christoffel in view of Laux discloses the claimed invention as discussed above in claim 1. Seitz further discloses “wherein the Relaxed Product Waist Width is from about 230 mm to about 400 mm.” (Table 2). In Table 2 Seitz discloses the Relaxed Product Waist range of different package arrays from 165mm to 356mm. However Seitz remains silent regarding “wherein the Average Targeted Weight is from about 60 kg to about 135 kg.” Seitz teaches an average target waist range of 865mm to 1425. Using these given values to calculate the Average Target Weight, the range results from about 69 (kg) to about 126.5 (kg). See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify, Seitz in view of Ronn in view of Christoffel in view of Laux to further include an the Average Targeted Weight is from about 60 kg to about 135 (kg)” to provide an array of .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) in view of Robles (US Pat. No. 5997521).

Regarding claim 3, Seitz in view of Ronn in view of Christoffel in view of Laux discloses the claimed invention as discussed above in claim 1. However Seitz fails to teach “wherein one or more of the sections of the back belt has a Section- Modulus of from about 2 gf/mm to about 15gf/mm, and wherein one or more of the sections of the front belt has a Section-Modulus of from about 2 gf/mm to about 15 gf/mm.” Robles teaches an analogous absorbent article (20) with a “has a Section- Modulus of from about 2 gf/mm to about 15gf/mm.” (Fig. 10). Robles teaches a formed polymeric web material with a force elongation curve (720) (stress (g/in) vs. % elongation) which after deformation having a substantially linear stage II (720c) with a higher force elongation behavior. (Robles Col. 18 ll. 32-34). The Section Modulus, as understood to be the linear slope between two different sections of force applied to the web material, can be calculated by taking the stress at about 50% elongation is about 100 g/in, which converts to about 3.9 gf/mm ~ 4gf/mm, and about the available stress level of 375 g/in, which converts to about 14.7 gf/mm ~ 15gf/mm. The claimed range overlaps the range taught by Robles, where in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05. Therefore It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Lauxto include a Section- Modulus of from “about 2 gf/mm to about . 

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US Pub. No. 20150320622) in view of Ronn (US Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) (US Pub. No. 20130211363) in view of Hasse (4657539).

Regarding claim 7, Seitz in view of Ronn in view of Christoffel in view of Laux discloses the claimed invention as discussed in claim 1. However Seitz fails to disclose “wherein one or both of the first plurality of elastics and the second plurality of elastics has an Pressure-Under-Strand of from about 0.1 to about 1 psi.” Hasse teaches an analogous absorbent article (20) with elastic strands (25) that has a “Pressure-Under-Strand of from about 0.1 to about 1 psi.” (Hasse Col. 5 ll 18-20 i.e. .007 to 0.17 Kilograms/cm^2). Hasse teaches strands (25) develop a skin contact pressure in use of about 0.007 to about 0.17 Kilograms/cm^2, which converts to about 0.0995 psi to about 2.417 psi. The claimed ranges lie inside the range taught by Hasse, See MPEP 2144.05 which states in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Laux to include a “Pressure-Under-Strand of from about 0.1 to about 1 psi” in order to maintain sealing engagement with skin surfaces of the wearer during use while providing a comfortable fit, as suggested by Hasse in Col. 2 ll. 6-8. 

Regarding claim 8, Seitz in view of Ronn in view of Christoffel in view of Laux discloses the claimed invention as discussed above in claim 1. Seitz fails to disclose  “wherein one or both of the first plurality of elastics and the second plurality of elastics has an Average-Strand-Spacing of from about 0.5 mm to about 3 mm, an Average- Dtex from about 20 to about 500.” Laux further teaches a diaper (10) with “an Average-Strand-Spacing of from about 0.5 mm to about 3 mm (Laux Col. 1 ll. 66 to Col. 15 ll. 1 i.e. at least 3mm), an Average- Dtex from about 20 to about 500.” (Laux Col. 8 ll. 36 i.e. 470-1880 dtex). Laux explains that the appropriate number strands and the appropriate spacing between the strands are dependent upon the physical properties of the laminate components and the dimension of the flaps. Therefore, It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Laux to include “an Average-Strand-Spacing of less than 4 mm” to further control the operation of the pocket section structure and to enhance performance, as suggested by Laux in Col. 15 ll. 9 and Col. 15 ll 19. 
Seitz in view of Christoffel in view of Laux further fails to disclose a “Pressure-Under-Strand from about 0.2 to about 0.8 psi” Hasse teaches an analogous absorbent article (20) with elastic strands (25) that has a “Pressure-Under-Strand of from about 0.2 to about 0.8 psi.” (Hasse Col. 5 ll 18-20 i.e. .007 to 0.17 Kilograms/cm^2). Hasse teaches strands (25) develop a skin contact pressure in use of about 0.007 to about 0.17 Kilograms/cm^2, which converts to about 0.0995 psi to about 2.417 psi. The claimed ranges overlap the range taught by Hasse, which states in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05. Therefore It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Laux to include a “Pressure-Under-Strand of from about 0.2 to about 0.8 psi” in order to maintain sealing engagement with skin surfaces of the wearer during use while providing a comfortable fit, as suggested by Hasse in Col. 2 ll. 6-8.

Claim 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US Pub. No. 20150320622) in view of Ronn (Us Pub. No. 20020072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) in view of Robles (US Pat. No. 5997521)) in view of Hasse (4657539).

Regarding claim 11, Seitz discloses “A package comprising absorbent articles, comprising (Par. [0102]): a package material containing a plurality of absorbent articles (absorbent article (10)); and each absorbent article of the plurality absorbent articles (absorbent article (10)), comprising: a chassis comprising (100) a topsheet (81), a backsheet (83) and an absorbent core disposed between the topsheet and the backsheet (200) (Pars. [0068], [0072], [0076], and [0079]), wherein the chassis comprises a front end edge (laterally extending front waist end edge (136)) and a back end edge (138); a back belt (Flaps (189c and 189d)) disposed in the back waist region (38) overlapping and extending outboard of the back waist region of the chassis (Par. [0091]); a front belt (Flaps (189a and 189b)) disposed in the front waist region overlapping and extending outboard of the front waist region (36) of the chassis (Par. [0091]); a longitudinal axis (42); a lateral axis (44); wherein the back belt comprises a first plurality of elastics (146), and wherein the front belt comprises a second plurality of elastics (146) (Par. [0100]).” 
Seitz does not explicitly disclose “wherein the back belt  is divided into 4 equal sections, wherein Section 4 comprises a proximal end edge of the back belt, Section 1 comprises a distal end edge of the back belt, Section 2 is proximate to Section 1 and Section 3 is proximate to Section 4; wherein the front belt is divided into 4 equal sections, wherein Section 4 comprises a proximal end edge of the front belt, Section 1 comprises a distal end edge of the front belt, Section 2 is proximate to Section 1 and Section 3 is proximate to Section 4.” Seitz teaches in the waist bands, the location of the elastomeric elements 
	Seitz does not explicitly disclose “a Donning-Ratio from about 1.0 and about 1.5, wherein Donning-Ratio=Target-Hip/[2*Relaxed-Product-Waist-Width], and wherein Target-Hip (mm) = 102.48574 + 108.62219 * Average Targeted Weight (kg) ^ 0.5.” However, Seitz (Table 1, and also Table 2) provides “relaxed waist width” and “Target waist width” information for a variety of products. However, Seitz teaches that the ratio of user hip width to user waist width varies depending on body shape [0003], and that it may be desirable to make and market absorbent articles based on body shape as well as body size [0060]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the relaxed waist width in order to fit a desired body type. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).

Seitz discloses in Par. [0102] the absorbent article (10) may come in an array of packages for different sized wearer’s. However Seitz does not specifically disclose an absorbent article “comprising an Average Targeted Weight” Ronn teaches an array of absorbent articles located in a rotary cylinder type selection device (100) “comprising an indicia (122a and 124a-e) indicating sizing information.” (Fig. 4a and 4c). Ronn teaches in Par. [0007] a device to match a particular configuration of an absorbent article with the wearer’s stage of development, where the device includes a choice of weight and stage of development (i.e. stage 1, 2, 3, 4, and 5). It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz to include “an Average Targeted Weight” to ensure the appropriate absorbent article sizing for a wearer, as suggested by Ronn in Par. [0007]. 
Furthermore, the claim limitation, “comprising an Average Targeted Weight” is also interpreted to be a statement of intended use. The limitation merely defines a weight of user for which the article is intended to be used and does not limit the structure of the device at least because no specific Average Targeted Weight is claimed. A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). See In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).

Seitz remains silent regarding whether the first plurality of elastics (146) comprises “greater than about 40 elastic strands,” and whether the second plurality of elastics (146) comprises “greater 
Seitz also remains silent regarding “wherein the first plurality of elastics has an Average-Strand-Spacing of less than 4 mm; wherein the second plurality of elastics has an Average-Strand-Spacing of less than 4 mm.” Laux teaches an analogous absorbent article (diaper (10)) with “an Average-Strand-Spacing of less than 4 mm.” (Laux Col. 15 ll. 1 i.e. at least about 3mm).  Laux teaches a waist pocket member (80), (interpreted to be located in both the front and back waist regions),  with a flange and pocket section, (82, 84 respectively), which have an elastic spacing distance (132) from about 2mm to 4mm. (Laux Col. 14 ll. 66 to Col. 15 ll. 1). Laux explains that the appropriate number strands and the appropriate spacing between the strands are dependent upon the physical properties of the laminate components and the dimension of the flaps. Therefore, It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Christoffel to include “an Average-Strand-Spacing of less than 4 mm” to further control the operation of the pocket section structure and to enhance performance, as suggested by Laux in Col. 15 ll. 9 and Col. 15 ll 19.
Seitz further fails to teach “wherein the modulus of one or more of the sections of the back belt has a Section- Modulus of from about 3 gf/mm to about 12gf/mm; and wherein one or more of the 

Furthermore Seitz fails to teach “wherein one or more of the sections of the back belt has a Pressure-Under-Strand from about 0.2 to about 0.8 psi; and wherein one or more of the sections of the front belt has a Pressure-Under-Strand from about 0.2 to about 0.8 psi.” Hasse teaches an analogous absorbent article (20) with elastic strands (25) that has a “Pressure-Under-Strand of from about 0.1 to about 1 psi.” (Hasse Col. 5 ll 18-20 i.e. .007 to 0.17 Kilograms/cm^2). Hasse teaches strands (25) develop a skin contact pressure in use of about 0.007 to about 0.17 Kilograms/cm^2, which converts to about 0.0995 psi to about 2.417 psi. The claimed ranges lie inside the range taught by Hasse, See MPEP 2144.05 which states in the case where the claimed ranges "overlap or lie inside ranges disclosed by the 

Regarding claim 12, Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse discloses the claimed invention as discussed above in claim 11. Seitz does not explicitly disclose “a Donning-Ratio from about 1.1 and about 1.4.” However, Seitz (Table 1, and also Table 2) provides “relaxed waist width” and “Target waist width” information for a variety of products. However, Seitz teaches that the ratio of user hip width to user waist width varies depending on body shape [0003], and that it may be desirable to make and market absorbent articles based on body shape as well as body size [0060]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the relaxed waist width in order to fit a desired body type. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the use of the indicia to calculate a Donning-Ratio and Average Target Weight, as well as defining a particular Donning-Ratio is an intended use of the device and not interpreted to limit the structure or function of the device.


Regarding claim 13, Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse discloses the claimed invention as discussed above in claim 11. Seitz further discloses “wherein the front and back belts (Flaps (189 a, 189b) and (189c, 189d) respectively) are discrete and 

Regarding claim 14, Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse discloses the claimed invention as discussed above in claim 11. However Seitz remains silent regarding “wherein the front and back belts are integral with the chassis.” LaVon teaches an analogous absorbent article (20) “wherein the front and back belts are integral with the chassis” in embodiment pictured in 4c. In Par. [0030] LaVon teaches the main body (38) of the absorbent article may comprise an outer surface 22, were first belt layer may form a portion of the outer surface 22.  LaVon further explains the front portion and/or the rear portion of the first belt layer may be folded along the waist edge of the belt region to wrap the elastomeric material and form a portion of the second belt layer of one or both of the front and rear belt portions 84, 86. In other words, the inner surface and outer surface of each of the belt portions is formed from a single web of material. (LaVon Par. [0030]). It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles  in view of Hasse to include “the front and back belts” which “Are integral with the chassis” to improve sagging and or gapping problems around the waist opening, as suggested by LaVon in Par. [006].

Regarding claim 15 Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse discloses the claimed invention as discussed above in claim 1. However Seitz fails to teach “wherein the Section-Modulus of one or more sections of the back belt is from about 4 gf/mm to about 10gf/mm, and wherein the modulus of one or more sections of the front belt is from about 4 gf/mm to about 10 gf/mm.” Robles further teaches an analogous absorbent article (20) with a “has a 

Regarding claim 16, Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse discloses the claimed invention as discussed above in claim 11. Seitz fails remains silent regarding “wherein one or more sections of the back belt has an Average- Strand-Spacing of from about 0.5 mm to about 2.5 mm; and wherein one or more sections of the front belt has an Average-Strand-Spacing of from about 0.5 mm to about 2.5 mm.” Laux teaches an analogous absorbent article (diaper (10)) with “an Average-Strand-Spacing of from about 0.5 mm to about 2.5 mm.” (Laux Col. 15 ll. 1 i.e. at least about 3mm).  Laux teaches a waist pocket member (80) (interpreted to be located in both the front and back waist regions) with a flange and pocket section, (82, 84 respectively), which have an elastic spacing distance (132) from about 2mm. (Laux Col. 14 ll. 66). Laux explains that the appropriate number 

Regarding claim 17, Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse discloses the claimed invention as discussed above in claim 11. However Seitz fails to disclose “wherein one section of the back belt has a greater number of elastic strands versus the other sections of the back belt, and wherein one section of the front belt has a greater number of elastic strands versus the other sections of the front belt.” LaVon further teaches “that one section of the back belt has a greater number of elastic strands versus the other sections of the back belt, and wherein one section of the front belt has a greater number of elastic strands versus the other sections of the front belt.” (LaVon Par. [0062]). In Par. [0062] LaVon teaches that the number of elastic strands in each zone changes because of the adjusted location and thickness of the absorbent core, especially in the zones located in the sections 104 and 106. Therefore It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles  in view of Hasse to include waist zones where “one section of the back belt has a greater number of elastic strands versus the other sections of the back belt, and wherein one section of the front belt has a greater number of elastic strands versus the other sections of the front belt” because by changing one or both of the front and back portions of the belt so that the second force zone, fifth force zone, eighth force zone, and eleventh force zone have a greater force 

Regarding claim 20, Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse discloses the claimed invention as discussed above in claim 11. However Seitz remains silent “wherein Section 1 of the back belt is longitudinally longer than Section 1 of the front belt.” Seitz teaches in Par. [0068] that the length of each of the front waist region (36), the back waist region (38), and the crotch region (37) may have other dimensions. LaVon teaches an analogous absorbent article (diaper (20)) “where Section 1 of the back belt is longitudinally longer than Section 1 of the front belt.” (Fig. 3). Fig. 3 depicts Section (132) of the back belt (86) is longitudinally longer than Section (110) of the front belt (84). It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention to modify Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse so “Section 1 of the back belt is longitudinally longer than Section 1 of the front belt” to provide maximum coverage both in the front and back waist sections while allowing for a comfortable fit. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US Pub. No. 20150320622) in view of Ronn (20040072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) (US Pub. No. 20130211363) in view of Robles (US Pat. No. 5997521)) in view of Groitzsch (US. Pub. No. 20040219854).

Regarding claim 18, Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse discloses the claimed invention as discussed above in claim 11.  Seitz fails to disclose “wherein the first plurality of elastics of the back belt and the second plurality of elastics of the front .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US Pub. No. 20150320622) in view of Ronn (20040072723) in view of Christoffel (US Pat. No. 67022798) in view of Laux (US Pat. No. 5827259) (US Pub. No. 20130211363) in view of Robles (US Pat. No. 5997521)) in view of Hasse in view of Hartono (20080134487).

Regarding claim 19, Seitz in view of Ronn in view of Christoffel in view of Laux in view of Robles in view of Hasse discloses the claimed invention as discussed above in claim 11.  Seitz fails to disclose “wherein at least a portion of the most distal elastic strands in Section 1 of the back belt are colored differently and/or a nonwoven overlapping them is colored or comprises a graphic which differentiates the at least a portion of the most distal elastics from the elastic strands in Section 2 of the back belt, and wherein at least a portion of the most distal elastic strands in Section 1 of the front belt are colored differently and/or a nonwoven overlapping them is colored or comprises a graphic which differentiates the at least a portion of the most distal elastics from the elastic strands in Section 2 of the front belt.” Hartono teaches an analogous absorbent article with elastics (74) which are “colored differently and/or a nonwoven overlapping them is colored or comprises a graphic which differentiates the at least a Furthermore see MPEP 2144.04 which states in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.

    PNG
    media_image3.png
    573
    256
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781